          Case 19-31430          Doc 15   Filed 03/16/20   Entered 03/16/20 12:20:15          Page 1 of 1

                          United States Bankruptcy Court
                                    District of Connecticut
                                                                                         Filed and Entered
                                                                                             On Docket
                                                                                          March 16, 2020


In re:
         Ace Begonias Inc.                                                         Case Number: 19−31430
         Debtor*                                                                   Chapter: 7




                                              NOTICE OF HEARING


PLEASE TAKE NOTICE that a Hearing will be held at 157 Church Street, 18th Floor, New Haven, CT 06510
on April 8, 2020 at 10:00 AM to consider and act upon the following matter(s):


              Application to Employ Hurwitz, Sagarin, Slossberg & Knuff, LLC as Special Counsel
              Filed by Bonnie C. Mangan, Trustee. (Re: Doc #14)




OBJECTION(S) DUE: April 1, 2020 before 4:00 p.m. Untimely objections may not be considered.

TO THE FILING PARTY: If the you or your attorney fail to participate in the above scheduled hearing, the court
may enter an order denying the matter(s) identified above.


Dated: March 16, 2020
                                                                                 For the Court


                                                                                 Pietro Cicolini
                                                                                 Clerk of Court

United States Bankruptcy Court                                             Tel. (203) 773−2009
District of Connecticut                                                    VCIS* (866) 222−8029
157 Church Street, 18th Floor                                              * Voice Case Information System
New Haven, CT 06510                                                        http://www.ctb.uscourts.gov
                                                                           Form 112
